Citation Nr: 0839966	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-20 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for the 
Department of Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  The RO determined that 
the appellant was ineligible for VA benefits, on the basis 
that her decedent spouse did not have qualifying military 
service. 


FINDING OF FACT

The decedent had no service as a member of the Philippine 
Commonwealth Army (USAFFE), including the recognized 
guerillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The decedent did not have status as a veteran for purposes of 
this claim, and therefore the appellant does not meet the 
requirements of basic eligibility for VA death benefits.  38 
U.S.C.A. § 101 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.203 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that when the interpretation of a statute is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated.  The 
Court has recognized that enactment of the VCAA does not 
affect matters on appeal from the Board when the question is 
limited to statutory interpretation.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 
227, 231- 32 (2000).

To the extent that there is a duty to attempt to verify 
service and request information from the appellant, such 
duties have been met.  The appellant has submitted the proof 
that she had in her possession.  That evidence allowed VA to 
request verification from official sources.  The Board also 
notes that the appellant submitted a "certification" dated 
in 2007.  However, this document was a duplicate of 
information contained in a 2001 "certification.  Therefore, 
this evidence is not new and probative and re-verification is 
not necessary.  See 38 U.S.C.A. §§ 5103, 5107; 38 C.F.R. 
§ 3.203; see also, Capellan v. Peake, 539 F.3d 1373 (C.A.Fed. 
2008).
 
As there is no dispute as to the underlying facts of this 
case relating to the underlying issue of whether the 
appellant's husband may be recognized as a "veteran" for 
purpose of eligibility for the claimed VA benefits, and since 
the Board has denied the claim as a matter of law, there is 
no remaining issue as to whether VA has complied with its 
duty to notify or assist the appellant and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating this claim.  38 U.S.C. §§ 
5102, 5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Legal Criteria and Analysis

In order to be eligible for benefits administered by the VA, 
the evidence must establish that the individual seeking 
benefits is a veteran or spouse of a veteran.  The term 
"veteran" is defined in 38 U.S.C.A. § 101(2) as a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  Under 38 C.F.R. §§ 3.40 and 3.41, 
certain service with the Commonwealth Army of the 
Philippines, with the Philippine Scouts, and guerilla service 
is included for VA benefits purposes.

Under 38 C.F.R. § 3.203(a), the VA may only accept evidence 
of service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department, if the evidence meets the 
following conditions:
(1) The evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy is issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and (2) The document contains needed 
information as to length, time and character of service; and 
(3) In the opinion of the Department of Veterans Affairs the 
document is genuine and the information contained in it is 
accurate.

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203(a), the VA shall request verification of 
service from the service department.  See 38 C.F.R. 
§ 3.203(c).

The Court has held that findings by a United States service 
department verifying or denying a person's service are 
binding and conclusive upon the VA.  See Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).

The appellant maintains that her husband had qualifying 
military service for purposes of establishing her eligibility 
for VA benefits as his surviving spouse.

The evidence reflects that in October 2005 the National 
Personnel Records Center (NPRC), verified that the deceased 
had no service in the Army of the United States, no 
recognized guerilla service, and no service as a member of 
the Philippine Commonwealth Army in the service of the Armed 
Forces of the United States.  No evidence from any official 
source has been submitted which contradicts that finding.  
The Court has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro, supra.

In order to constitute acceptable proof of service, the 
evidence must satisfy the requirements of 38 C.F.R. § 3.203, 
as provided herein.  In essence, it is the service 
department's determination of service that is binding upon 
the Board, and in this case that certification was negative.  
38 C.F.R. § 3.203; see Duro, 2 Vet. App. at 532.  Under 38 
C.F.R. §3.203, a claimant is not eligible for VA benefits 
unless a United States service department documents or 
certifies their service, or, as in this case, the service 
department verifies the service of the party whose alleged 
service is the basis of the claim.  See Soria, 118 F. 3d at 
749.  The appellant has submitted a certification of service 
from the Philippine Army and an enlistment record.  However, 
these are not service department documents and are therefore 
insufficient to establish qualifying service for purposes of 
VA benefits.  38 C.F.R. § 3.203.

The Board has carefully reviewed the entire record in this 
case and finds that the evidence is insufficient to establish 
eligibility.  This is a case in which the law is dispositive; 
basic eligibility for VA death benefits is precluded inasmuch 
as the appellant's spouse had no qualifying service.  
Therefore, the appeal must be denied. Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

Basic eligibility for VA death benefits is not established.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


